Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	2his communication is in response to the Applicants' communication dated July 28, 2021. Claims 21, 29 and 37 were amended. Claims 21-40 of the application are pending. 

Request for Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Double Patenting Analysis done

3.	The Examiner did double patenting analysis for this application against the parent application and prior art on August, 29, 2021 and concluded that there is no obviousness double patenting for this application.

Examiner’s Amendment

4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Ms. Hongjuan Li on August 30, 2021.  

5.	The application has been amended as follows:
In the claims:
In claim 21, Line 19, “at least one node is has the property” 
has been changed to
-- at least one node has the property--.

In claim 29, Line 20, “at least one node is has the property” 
has been changed to
-- at least one node has the property--.

In claim 37, Line 24, “at least one node is has the property” 
has been changed to
-- at least one node has the property--.

Reasons for Allowance



6.	Claims 21-40 of the application are allowed over prior art of record.


7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

A wind control rule determining method fist obtains sample data and its history; it determines the component force of each dimension; it orders the characteristic dimension based on area component strength and determines a characteristic sequence; it determines the threshold limit of each characteristic dimension; it generates a control rule according to the characteristic dimension and a threshold limit and identifies a risk account; it determines the feature dimension and feature sequence and feature combinations and uses them for improving the accuracy of risk account identification; determining a sample block with highest probability and determining the risk degree of the sample block (Zhu, Chen et al., Chinese. Patent CN112581261 A Published on March 20, 2021 );
(2) a graph network for capturing a multi-dimensional relationship information; it comprises a device relationship network, a payment relation network and a social relationship network; the network is used to represent user account transfer behavior data; the network is used to generate a multi-dimensional feature vector; the network has user nodes and represents user samples; it implements a learning systems and allows learning in (Fu, Jian-wen et al., Chinese Patent CN 112435034 A published on March 2, 2021);
(3) a method of generating risk warning information based on user behavior data; inputting user data vector into a user risk model; generating user risk score and using the user risk score for generating user risk warning information; using a neural network with weights of nodes for training for risk score; the training model uses sample data; predicting the model result; determining the parameter of network convergence; computing prediction probability of fraud behavior; (Hu, Hong-yi et al., Chinese Patent CN 112348660 A Published February 9, 2021).


None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method, specifically including:
(Claim 21) " each labeled sample comprises a label indicating whether a corresponding node of the graph structure model has a property, wherein the property indicates that the corresponding node is abnormal and brings risks to a platform which builds the relationship network which is used for abnormal account prevention,
the graphical structure model is configured to iteratively calculate, for at least one node of the plurality of nodes, an embedding vector of the at least one node in a hidden feature space based on an original feature of the at least one node and/or a feature of an edge associated with the at least one node, wherein the embedding vector reflects a feature that is embedded in the hidden feature space, and

calculating, using the trained graphical structure model, a first prediction probability that corresponds to the to-be-tested sample based on the first embedding vector that corresponds to the to-be-tested sample; and
performing control on the to-be-tested sample based on whether the calculated first prediction probability that corresponds to the to-be-tested sample exceeds a specified threshold" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, specifically including:
(Claim 29) " each labeled sample comprises a label indicating whether a corresponding node of the graph structure model has a property, wherein the property indicates that the corresponding node is abnormal and brings risks to a platform which builds the relationship network which is used for abnormal account prevention,
the graphical structure model is configured to iteratively calculate, for at least one node of the plurality of nodes, an embedding vector of the at least one node in a hidden feature space based on an original feature of the at least one node and/or a feature of an edge associated with the at least one node, wherein the embedding vector reflects a feature that is embedded in the hidden feature space, and
calculating, using the trained graphical structure model, a first embedding vector that corresponds to a to-be-tested sample;

performing control on the to-be-tested sample based on whether the calculated first prediction probability that corresponds to the to-be-tested sample exceeds a specified threshold" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented system, specifically including:
(Claim 37) " each labeled sample comprises a label indicating whether a corresponding node of the graph structure model has a property, wherein the property indicates that the corresponding node is abnormal and brings risks to a platform which builds the relationship network which is used for abnormal account prevention,
the graphical structure model is configured to iteratively calculate, for at least one node of the plurality of nodes, an embedding vector of the at least one node in a hidden feature space based on an original feature of the at least one node and/or a feature of an edge associated with the at least one node, wherein the embedding vector reflects a feature that is embedded in the hidden feature space, and
the graphical structure model is further configured to calculate, for the at least one node of the plurality of nodes, a prediction probability based on the embedding vector of the at least one node, wherein the prediction probability represents a probability that the at least one node is the particular type of node;
calculating, using the trained graphical structure model, a first embedding vector that corresponds to a to-be-tested sample;

performing control on the to-be-tested sample based on whether the calculated first prediction probability that corresponds to the to-be-tested sample exceeds a specified threshold" in combination with the remaining elements and features of the claimed invention.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	August 30, 2021